DOUCET, Judge.
On September 8,1983, the defendant was charged by Grand Jury indictment with attempted second degree murder in violation of LSA-R.S. 14:27 and 14:30.1. He was tried before a jury of twelve which returned a verdict of the lesser offense, attempted manslaughter, a violation of LSA-R.S. 14:27 and 14:31. On May 3, 1984, the defendant was sentenced to a term of seven years with the Department of Corrections for the attempted manslaughter conviction. In accordance with LSA-R.S. 14:95.2, which provides a penalty for the use of a firearm, an additional sentence of two years, was imposed, without the benefit of parole, probation or suspension of sentence. This sentence was made to run consecutive to the seven year sentence.
The defendant has appealed his conviction and sentence. Although defendant has assigned six assignments of error, no briefs have been filed for consideration of the court. Therefore, the scope of appellate review in this case is limited to a review of the record for errors patent. Accordingly, we have carefully examined the record in this case pursuant to LSA-C. Cr.P. Art. 920 and, finding no error patent on the face of the record, we affirm the defendant’s conviction and sentence.
AFFIRMED.